DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The affidavit under 37 C.F.R. § 1.130(a) filed on 9 February 2021 is sufficient to overcome the rejections of claims 8–20 based on U. Joshi, D. Mukherjee, J. Han, Y. Chen, S. Parker, H. Su, A. Chang, Y. Xu, Y. Wang, J. Bankoski, C. Wang, & E. Keyder, “Novel inter and intra prediction tools under consideration for the emerging AV1 video codec”, 10396 Proc. SPIE F1–F13 (19 September 2017) (“Joshi”).

Allowable Subject Matter
Claims 1–20 are allowed due to the disqualification of the closest prior art “Joshi” reference under 35 U.S.C. § 102(b)(1), made effective by the Affidavit.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2020/0021820 A1
U.S. Patent Application Publication No. 2019/0124340 A1
U.S. Patent Application Publication No. 2019/0124339 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487